Citation Nr: 0117501	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In October 1989, the RO denied the claim of entitlement 
to service connection for an acquired psychiatric disability, 
including PTSD.  The veteran was notified of this decision in 
October 1989.  He did not file a timely appeal to this 
determination.

2.  Evidence received since the October 1989 denial is not 
duplicative and is material to the adjudication of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disability, including 
PTSD, has been submitted and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1989, the veteran filed a claim with the VA seeking 
service connection for a nervous disorder with PTSD.  That 
month, the RO requested additional information from the 
veteran to assist the VA in the development of his claim.  No 
response was received from the veteran.  Consequently, the 
RO, in an October 1989 rating decision, denied this claim 
based on the evidence of record at that time.  The veteran 
was notified of this decision that month.  He did not file a 
timely appeal to this determination.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (2000) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Through the July 2000 supplemental statement of the case, the 
RO found that the claimant had not submitted new and material 
evidence.  Specifically, the RO pointed out that the claimant 
not submitted evidence that he had a psychiatric disability 
that can be linked to service.  In August 2000, the RO 
received a statement from a physician who reported that the 
veteran had been a patient of his since October 1995.  This 
physician also stated that the veteran developed PTSD while 
on active duty from 1964 to 1969.  In this regard, a March 
2000 report from this physician referred to the presence of 
paranoid schizophrenia and indicated that the claimant 
"shows many of the signs of a service connected stability, 
[and was] showing signs and symptoms that are consistent with 
post-dramatic stress disorder."  The physician also reported 
the history as related by the claimant and noted that the 
claimant stated his disability "started in 1969," and that 
he was "discharged" from an "Air Force" hospital in 1969 
as "PTSD."  The physician commented that "I do not have a 
direct series of sequential events to connect his service 
with his presence psychotic condition." 

The Board concludes that the disposition of this matter at 
this stage of the proceedings is dictated by the case law of 
U.S. Court of Appeals for Veterans Claims (Court) decision in 
Justus and, under Hodge, which mandates that the August 2000 
medical report must be presumed to be true for the limited 
purpose of determining whether new and material evidence has 
been submitted to reopen a previously denied claim.  No such 
presumption attaches to a review of the record on the merits.  
Accordingly, the Board must conclude at this time that the 
August 2000 statement contains a diagnosis of PTSD and a 
medical opinion linking the disability to service.  As a 
result, the claim must be reopened.  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disability,  including PTSD, is 
reopened.  To this extent, the appeal is granted.


REMAND

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the RO has made an extensive effort to obtain 
records pertinent to the veteran's claim.  In June 2000, the 
veteran appears to indicate that no additional records are 
available.  However, the Board must note that in November 
1998, the RO received notice that the veteran was receiving 
benefits from the Social Security Administration (SSA).  The 
Court has held that, while a SSA decision is not controlling 
for purposes of VA adjudications, the decision is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  If the veteran has received 
benefits from the SSA and those benefits are based upon 
disability, the medical record upon which the award was based 
would be pertinent to the veteran's current claim.  In 
addition, it appears that the veteran may have filed some 
form of workers' compensation claim, though this is unclear.

With respect to the claim for service connection for a 
psychosis, the Board notes that the claimant has alleged 
treatment for this disability, or alternatively PTSD, in 
October 1969.  The record contains are report verifying 
medical treatment in October 1969, but does not reflect what 
disorder was treated.  The RO has made extensive efforts to 
develop the record of treatment, without complete success.  
In this context, the Board notes that the extensive 
hospitalization report from the Utah Valley Regional Medical 
Center dated in 1981 for a psychosis contains a detailed 
medical history indicating the claimant has a history of a 
previous delusional system that occurred "about five years 
ago."  It was noted he denied any previous hospitalizations 
for "emotional problems."  The past medical history 
contained no reference to manifestations in service or within 
the first year thereafter.  

In the original claim for service connection in 1989, the 
veteran reported the earliest post service treatment for any 
relevant disability occurred in late 1974.  In the March 2000 
statement, the reporting physician indicated he had no basis 
to connect the psychosis to service.  Accordingly, the Board 
must point out to the claimant that the current record 
appears to lack medical evidence of a psychosis in service or 
within one year thereafter, that the initial post-service 
treatment records now available appear to indicate the 
disability had its onset several years after service at best, 
and that the medical opinion now of record indicates there is 
no basis to link a psychosis to service.  Therefore, he is 
admonished that he needs to present competent medical 
evidence that would demonstrate that he now has a psychosis 
that was present in service, is causally related to service, 
or that a psychosis was manifest within the first year after 
service separation.  
  
With regard to the veteran's claim of PTSD, under the 
provisions of 38 C.F.R. § 3.304(f) (2000), service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996); 38 C.F.R. § 3.304(f) 
(2000).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Whether or not the veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.

In this case, where the record does not reflect  any evidence 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in- service] event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau, 9 Vet. App. at 
394-96.  This does not mean that the claimant can not still 
establish that he "engaged in combat with the enemy," and 
then secure the presumptions provided under 38 U.S.C.A. 
§ 1154(b) (West 1991).  It only means that other "credible 
supporting evidence from any source" must be provided to 
insure that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Thus, the analysis of stressor verification is not so much 
bisected by whether the event is "combat" or "noncombat," 
but whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.

While the veteran has been diagnosed by a physician with 
PTSD, the question of whether he was exposed to a stressor in 
service is a factual determination and as the Court has held:

Just because a physician or other health 
professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the 
Board was required to grant service connection for 
PTSD. 

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).  Moreover, beyond 
the question of stressor verification, credibility is for 
consideration when adjudicators consider the claimant's 
reports of such subjective features of PTSD as the remote 
emotional reaction to an event designated as a "stressor."
 
The Board must point out that the service administrative 
records indicate the veteran, following his initial training, 
served on the U.S.S. Edward McDonnell (DE 1043) from March 
1966 to July 1967 and then on the U.S.S. Tattnall (DG-19) 
until March 1969.  There is no indication whatsoever in the 
available records that the veteran served anywhere in the 
Pacific region by assignment or award or decoration.  To the 
extent that evidentiary assertions are made in this record 
that the veteran served in the Republic of Vietnam or the 
waters in that vicinity, the Board must emphasize to the 
claimant that he must come forward with evidence to 
demonstrate this fact as the available service records appear 
clearly to refute such assertions.  

In June 1999, the RO requested the claimant to provide 
information concerning the events he believed constituted 
"stressors" in service.  In the response received in July 
1999, there were references to alleged service off the shore 
of Vietnam and "Laos".  The statement also appears to 
contain the allegation that the claimant's vessel collected 
dead service members and that the claimant ate the dead and 
that is why they are reported as missing in action.  There 
appears to be further allegations of hunting for a "downed 
sub," with no specifics and that the claimant served on 
watch with another serviceman pointing a pistol at him, again 
with no specifics.  He provided the name of an individual 
claimed to have been blown up on a land mine, with no date or 
location.  It was further noted that he believes he ate this 
individual.  Another name is provided of an individual who 
reportedly died in an accident "just after getting out of 
the navy." It is not clear in this statement whether this 
individual or the claimant who had just been separated from 
service when this occurred.  (In this context, the Board 
notes that an earlier statement from the veteran's wife 
appears to indicate both these events occurred while the 
claimant was in service, however, both were events the 
veteran learned about rather than personally witnessed.)  

The Board must point out that the absence of any details as 
to these events makes it extremely difficult to envision how 
the service department could go about obtaining verification.  
Moreover, to the extent the claimant has made allegations 
concerning service events that apparently did not occur, such 
as service in the vicinity of Vietnam, or are inherently 
incredible, such as the claim of apparently repeated acts of 
cannibalism, the RO is entitled to consider such evidence in 
assessing the crediblity of the claimant's assertions as to 
the presence of subjective symptoms of PTSD.  The Board must 
emphasize that in making these observations it is not finally 
adjudicating the claim, but it is placing the claimant on 
notice about the critical evidence he needs to submit in 
order to substantiate his claim in view of the current 
record.  

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more stressors must be 
verified.  That verified stressor(s), and not an unverified 
alleged stressor or an event that does not constitute a 
stressor, must then form the basis of a diagnosis of PTSD.  
In light of the VCAA, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified that are not already of 
record.  If the veteran believes that no 
other records are available, he should 
state this in writing.   

2.  With regard to the reference to 
treatment in 1969 at an "Air Force" 
hospital, the claimant must clarify to 
the RO whether he is alleging such 
treatment and if so provide the date and 
location of such claimed treatment.  If 
he does not respond, he is advised that 
the Board and the adjudicators will 
proceed on the assumption that the 
reference to an "Air Force" facility 
was in error for the reported private 
treatment post service that is noted in 
the record.  If the veteran does provide 
identifying information concerning the 
treatment at the "Air Force" hospital, 
the RO should take appropriate action to 
obtain records of that treatment.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

4.  The veteran should be requested to 
indicate whether he has received or 
applied for an award of workers' 
compensation benefits.  With 
authorization from the veteran, the RO 
should obtain through appropriate 
channels a copy of any workers' 
compensation determination made and a 
copy of the medical records upon which 
the award was based. 

5.  The veteran should be asked to pro-
vide to the best of his ability any 
details to any claimed stressful event 
during service.  Details such as dates, 
places, a description of the alleged 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying information should be 
provided.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

6.  If the veteran has provided 
information specific to alleged events 
that would permit meaningful research to 
be performed, the RO should attempt to 
confirm any of the stressors supplied by 
the veteran through all appropriate 
channels, such as the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150.  USASCRUR 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressor(s).

USASCRUR should only be contacted if the 
veteran has provided adequate information 
by which a meaningful attempt to confirm 
any stressor may be confirmed. 

7.  Following any action deemed 
appropriate in (5), the RO should then 
determine whether any event claimed as a 
"stressor" has been verified.  If not, 
the RO need proceed no further in the 
adjudication of the claim for service 
connection for PTSD.

8.  If the RO determines that one or more 
events alleged as a "stressor" for 
purposes of supporting a diagnosis of 
PTSD have been met, the veteran should 
then be scheduled for a VA psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder present.  The claims folder or 
the pertinent medical records contained 
therein, including the veteran's service 
medical records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be specifically requested to 
review the historical data to include the 
prior examination reports and clinical 
records during the veteran's active 
service in order to obtain a true picture 
of his psychiatric status.  The examiner 
should also elicit a detailed history of 
the onset of psychiatric symptoms from 
the veteran.  All necessary tests should 
be performed.  A copy of this remand 
order also should be provided to the 
examiner.  The RO must advise the 
examiner of what event or events the 
claimant alleges as "stressors" have 
been verified.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What is the nature and extent of the 
veteran's psychiatric disability, if any?

(b)  Is it as likely as not that any 
psychiatric disability found is related 
to, or has been chronically worsened by, 
the veteran's active service from 
November 1965 to March 1969?  The 
examiner should indicate the basis for 
the opinion and fully explain the 
rationale.

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" the RO has 
found to be verified that caused the 
disorder, why this event was adequate to 
constitute a "stressor" for purposes of 
causing PTSD, and how the other criteria 
for the diagnosis of PTSD have been met.  
With respect to the subjective criteria 
for the diagnosis of PTSD, the examiner 
should indicate what objective basis, if 
any, supports the existence of the 
subjective criteria.  

9.  The RO should review the medical 
report to determine if it responds to the 
questions posed.  If not, the report 
should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2000).

10.  Thereafter, the case should be 
reviewed by the RO.  Notwithstanding any 
medical diagnosis or opinion of record, 
the RO may also make an adjudicative 
determination as to this issue based upon 
credibility findings concerning not only 
alleged stressor events (if any), but 
also as to the credibility of reported 
subjective symptoms.  In this regard, if 
the RO determines that the reported 
subjective symptoms of PTSD are not 
credible, the RO should provide the 
veteran with copies of a series of 
articles that the Board has recently 
associated with the claims folder 
regarding the diagnosis of PTSD.   

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate this claim on a de 
novo basis.  If the benefit sought on appeal remains denied, 
the veteran should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



